Citation Nr: 1508301	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  03-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

3.  Entitlement to service connection for hyperacusis. 

4.  Entitlement to service connection for a right hand disability due to a fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1985 to November 1985 and from March 1989 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in April 2002 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of service connection for a right hand disability was remanded for additional development in October 2006 and September 2008.  All issues on appeal were remanded for additional development in May 2013.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was scheduled for a Board hearing in August 2013 but failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed to have been withdrawn.  

The Board notes that subsequent to the issuance of the supplemental statement of the case, dated in August 2012, additional VA treatment records dated from April 2009 to September 2013 were associated with the file.  This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  However, the newly received evidence is either duplicative/cumulative of evidence already of record or it is not relevant to the issues decided below.  The VA treatment records do not address the service-connected tinnitus.  The VA treatment records do not address the claimed right hand injury in ACDUTRA but show that the appellant sustained a right scaphoid fracture in a motorcycle accident in November 2012.  The additional evidence is not pertinent as defined at 38 C.F.R. § 20.1304(c) to the issues before the Board.  Thus, a waiver of initial AOJ consideration is not needed and the appellant is not prejudiced by the Board's consideration of the issues.

The issues of service connection for hyperacusis and entitlement to a compensable disability evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260; and there is no showing that the appellant's tinnitus is unique or unusual.

2.  The evidence of record makes it less likely than not that the appellant had a right hand injury or disability to include a right hand fracture in ACDUTRA or recurrent symptoms since service separation and his current right hand disability first manifested many years after service separation and is not related to disease or injury or other event in ACDUTRA.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).

2.  The criteria for service connection for a right hand disability to include fracture are not met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided notice letters to the appellant and the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The record establishes that the appellant has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the appellant in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the appellant and is harmless.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2003 to 2013 are associated with the file.  The appellant provided private medical evidence in support of his claim.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  In April 2009, the appellant informed VA that he had no additional evidence or information to submit in support of his claims.  

The appellant underwent a VA audiometric examination in 2012 to obtain medical evidence as to the severity of the service-connected tinnitus.  The VA examination was conducted by an audiologist and was based on review of claims file, solicitation of history and symptomatology from the appellant, and a thorough examination of the appellant.  The examination report is accurate and fully descriptive.  The Board finds that the appellant has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

While a VA medical opinion was not provided in this case with regard to the issue of service connection for a right hand disability to include a fracture, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the claimant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the appellant's own assertion, that he sustained a right hand fracture in ACDUTRA.  The record is negative for any indication of a current disability due to a right hand fracture or other injury in service.  As such, VA's duty to provide an examination with an opinion is not triggered.  See Waters, 601 F.3d 1274.  

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. 

2.  Entitlement to an Increased Rating for Tinnitus.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

A review of the record indicates that in a February 2004 rating decision, service connection for tinnitus was granted and the RO assigned a 10 percent rating under Diagnostic Code 6260.  The appellant asserts that a higher rating is warranted for the service-connected tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The current version of Diagnostic Code 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus whether perceived in one ear or both. 

Thus, the claim for a schedular rating in excess of 10 percent for tinnitus, including based on assignment of separate 10 percent ratings for each ear, must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim for an increased rating for tinnitus is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected tinnitus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the appellant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the appellant's disability level and symptomatology, then the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115. 

Here the schedular rating criteria used to rate the appellant's tinnitus reasonably describe and assess the appellant's disability levels and symptomatology.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as difficulty hearing as a consequence of recurrent ringing does not place the appellant's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, the 10 percent rating for tinnitus takes into consideration the fact that the appellant experiences ringing in the ears and that this impacts his daily life in the situations described by the appellant.  Thus, the current schedular rating both contemplates his reported symptoms and is adequate to fully compensate him for his tinnitus claim on appeal.  

The Board also points out that the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the appellant's tinnitus and requires a single 10 percent evaluation for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.  The weight of the evidence does not establish that the tinnitus precludes the appellant from employment or causes marked interference with employment.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The appellant has not, however, alleged that he is unemployable on account of his tinnitus.  Thus, the Board finds that Rice is inapplicable. 

3.  Service Connection for Residuals of a Fracture to the Right Hand.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or inactive duty for training.  

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Presumptive periods do not apply to ACDUTRA or inactive duty for training (INACDUTRA).  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1132 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The appellant asserts that he has current residuals due to a right hand fracture that he sustained on ACDUTRA.  See the March 2001 compensation application and the October 2006 statement by the appellant.  In his claim he simply stated that he had fractured his right arm/hand in 1985 and had been treated at the Ft. Knox hospital.  He provided no additional detail in the claim.

The Board finds that the weight of the evidence demonstrates that the appellant did not sustain a right hand injury or disability to include a right hand fracture in ACDUTRA and he was not disabled due to a right hand during ACDUTRA.  Service records do not establish that the appellant sustained an injury to the right hand in the line of duty during ACDUTRA.  The appellant did not report or seek treatment for a right hand fracture or right hand injury during either of his short periods of ACDUTRA.  The appellant first reported this injury in March 2001, more than 10 years after separation from service, when he first filed a claim for compensation benefits.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability, while not dispositive in and of itself, is one factor for consideration against a finding that a disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the appellant has asserted that he wants service connection for residuals of a right hand fracture, he has provided little in the way of testimony to explain why such a benefit would be warranted.  As noted, the appellant failed to report to a Board hearing in 2013.  His statements as to this claimed injury and disability have also been limited.  He has asserted that he fractured his right hand in ACDUTRA in New Jersey, yet the appellant did not report this injury at any time in service or seek treatment for it as would be expected with an injury of the severity the appellant has related.   

The appellant, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the appellant's statements to have limited credibility and, therefore, limited probative value, because they are undermined by the contemporaneous medical evidence.  As discussed, the service treatment records do not document this injury or any symptoms of a right hand fracture.  The service treatment records do not document any right hand complaints.  The January 1985 enlistment examination indicates that the appellant reported having a broken leg.  The March 1989 enlistment examination (for the second period of ACDUTRA) indicates that the appellant again reported that he had broken a leg and examiner noted that this occurred when the appellant was age 9.  The appellant himself specifically denied having swollen or painful joints or bone or joint deformity.  Physical examination of the upper extremities was normal.  

The Board finds that the service treatment records generated during ACDUTRA are more probative than the appellant's lay statements made over 10 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Essentially, while the appellant now asserts that he broke his right hand on active duty for training in 1985, the records from 1989 list several prior injuries including broken bones, but there is no indication that the appellant ever fractured his hand on active duty for training as he now alleges.  The appellant reported having been hospitalized in the past, but then explained that it was for a broken leg when he was 9.  Again despite this opportunity, the appellant did not describe any right hand injury.  As described, the service treatment records are contemporaneous to the time period of the claimed injury.  The weight of the competent and credible evidence establishes that the appellant did not injure his right hand during ACDUTRA and he was not disabled due to a right hand disability to include a fracture during ACDUTRA. 

The Board also finds that the appellant's statements concerning the right hand injury to have limited credibility because the appellant's statements are inconsistent and vague, and were first made in connection with his claim for compensation benefits.  It is also noted that the consistency of the appellant's statements as to the alleged hand injury have been inconsistent.  For example, in his claim, he indicated that he received treatment for his right hand fracture at Fort Knox in Kentucky, yet in a lengthy statement in October 2006, the appellant alleged that the fracture occurred when he was at Fort Dix in New Jersey.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, this inconsistency of report, combined with the lack of any support in the service treatment records and service personnel records, renders the appellant's assertions not probative, and no weight will be afforded to them.
 
There is no competent evidence of a current disability of the right hand due to the claimed injury in ACDUTRA.  The medical evidence of record shows that the appellant fractured his right scaphoid in a motorcycle accident in November 2012, over 10 years after he filed his claim for compensation for this injury, and over 20 years after separation from his second period of ACDUTRA.  The medical evidence does not establish a diagnosis of a right hand disability including a fracture prior to 2012.  See the VA treatment records dated in November 2012.  

The appellant asserts that he has had a right hand fracture resulting from an injury during ACDUTRA and he asserts that he has pain.  See the October 2006 statement.  As noted, the appellant, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  There is no evidence showing that the appellant has medical expertise or training and he is not competent to provide any medical diagnoses or medical opinions.  He is not competent to diagnose a fracture of a bone since such diagnosis is not observable and often requires diagnostic testing such as x-ray examination for detection.  Therefore, the appellant's opinion that he has a right hand fracture sustained in ACDUTRA is assigned no probative value because it is not competent evidence.

The Board finds that the weight of the evidence establishes that the appellant does not have a current right hand disability due to an injury in ACDUTRA.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a right hand disability to include a fracture is denied. 


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.  

Service connection for a right hand disability to include a fracture is denied.  


REMAND

In the January 2015 brief on appeal, the appellant's representative asserted that his bilateral hearing loss had worsened since the last examination.  As the evidence reflects a possible worsening of the appellant's bilateral hearing loss since the last VA examination in 2012, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The RO obtained medical opinion by an otolaryngologist in August 2012.  The VA physician indicated that he was unable to provide a nexus between the complaints of hyperacusis and cochlear dysfunction.  The VA physician did not provide an opinion as to whether the hyperacusis first manifested during ACDUTRA in March 1985 when the appellant sustained hearing loss on the firing range or whether the hyperacusis was caused by or aggravated by the appellant's service-connected tinnitus and hearing loss.  A March 2009 private medical opinion indicates that the appellant had reported that the hyperacusis began in service when the tinnitus began.   

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

The Board finds that the August 2012 VA medical opinion is inadequate because the VA physician did not address whether the hyperacusis is medically related to injury or event in service and did not address secondary service connection.  The Board therefore finds that the opinion is inadequate.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA audiometric examination to determine the severity of the service-connected bilateral hearing loss.  


2.  Return the appellant's claims file to the VA physician  who provided the August 2012 VA opinion (or if he is no longer available, a suitable replacement).  If an opinion cannot be provided without an examination, one should be provided. 

Ask the VA physician to prepare an addendum medical opinion on the following questions: 

Is it as likely as not (50 percent probability or more) that the hyperacusis was incurred in, or aggravated by, the appellant's period of ACDUTRA in 1985 or is medically related to the period of ACDUTRA in 1985? 

Is it as likely as not (50 percent probability or more) that the hyperacusis was caused by or aggravated by (permanently worsened in severity beyond a normal progression) the service-connected disability bilateral hearing loss and tinnitus?  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

3.  After completing all indicated development, readjudicate the claim for service connection for hyperacusis and entitlement to a compensable rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the RO should provide the appellant and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


